NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRIS WARD KLINE,                               No.    18-16559

                Plaintiff-Appellant,            D.C. No. 3:17-cv-07118-VC

 v.
                                                MEMORANDUM*
RAM KOPPAKA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Chris Ward Kline appeals pro se from the district court’s judgment

dismissing his action alleging state law claims against the Department of Health

and Human Services. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for lack of subject matter jurisdiction under Fed. R. Civ. P.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(1). Serra v. Lappin, 600 F.3d 1191, 1195 (9th Cir. 2010). We affirm.

      The district court properly dismissed Kline’s action for lack of subject

matter jurisdiction because Kline failed to exhaust his administrative remedies

under the Federal Tort Claims Act (“FTCA”) prior to filing suit. See 28 U.S.C.

§ 2675(a) (setting forth FTCA’s administrative exhaustion requirement); McNeil v.

United States, 508 U.S. 106, 113 (1993) (the FTCA bars a claimant from bringing

suit in federal court unless the claimant has first exhausted administrative

remedies).

      The district court did not err in substituting in the United States as a

defendant. See 28 U.S.C. § 2679(d)(1) (“Upon certification by the Attorney

General that the defendant employee was acting within the scope of his office or

employment at the time of the incident out of which the claim arose . . . the United

States shall be substituted as the party defendant.”).

      We reject as unsupported by the record Kline’s contentions of misconduct

by the Attorney General’s office.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     18-16559